Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                             Apr 08 2013, 9:50 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK SMALL                                          PATRICK M. RHODES
Marion County Public Defender Agency                DCS Marion County
Indianapolis, Indiana                               Indianapolis, Indiana

                                                    ROBERT J. HENKE
                                                    DCS Central Administration
                                                    Indianapolis, Indiana




                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF C.C.,                              )
CHILD IN NEED OF SERVICES;                          )
                                                    )
C.C. (father),                                      )
                                                    )
       Appellant-Respondent,                        )
                                                    )
                 vs.                                )     No. 49A04-1208-JC-440
                                                    )
INDIANA DEPARMENT OF                                )
CHILD SERVICES,                                     )
                                                    )
       Appellee-Petitioner.                         )


                       APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Marilyn Moores, Judge
                            The Honorable Beth Jansen, Magistrate
                              Cause No. 49D09-1112-JC-47971



                                          April 8, 2013
               MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge

       Appellant-Respondent C.C. appeals from the juvenile court’s adjudication of his

son as a child in need of services. C.C. argues only that the court lacked subject matter

jurisdiction over the case, claiming the alleged acts or omissions on which the case was

based occurred in Jamaica, not Indiana. Concluding that the juvenile court had subject

matter jurisdiction pursuant to Indiana Code section 31-30-1-1(2), we affirm.

                       FACTS AND PROCEDURAL HISTORY

       In April of 2009, C.C. (“Father”) gained sole custody of his now-seven-year-old

son C.C. (“Child”) as a result of a child in need of services (“CHINS”) proceeding

involving Child’s mother C.N. (“Mother”), a Marion County resident. Shortly thereafter,

Father took Child to Jamaica to live. Over the next two years, Father travelled back to

the United States on multiple occasions, leaving Child in the care of friends in Jamaica.

       In August of 2011, while visiting the United States, Father was arrested on federal

charges of neglect of a dependent based on allegations that Father physically abused his

grandchildren. Father has been incarcerated in Arizona since that time. Child, however,

remained in Jamaica until December of 2011, when federal authorities repatriated Child

to the United States. The Department of Child Services (“DCS”) assigned Family Case

Manager (“FCM”) Michael Abell to determine the best placement for Child upon his

return. When Child arrived in Indianapolis, FCM Abell observed Child to have bruises

on his body. Child explained that his caregiver in Jamaica had inflicted the bruises on


                                             2
him as a form of discipline.

         DCS placed Child with Mother and filed a CHINS petition as to Mother and

Father on December 20, 2011.        On February 13, 2012, the juvenile court held a

factfinding hearing, at which Mother admitted to the CHINS allegation. The court

adjudicated Child a CHINS, ordered Mother to participate in services, and continued

Child’s placement with Mother.

         On April 25, 2012, DCS requested that Child be removed from Mother’s care

because Child had several behavioral needs that Mother could not address.           These

included impulsivity, hyperactivity, and sexually maladaptive behaviors. Neither Mother

nor Father objected to Child’s removal. On April 30, 2012, the court modified Mother’s

dispositional order to reflect the removal and to authorize therapeutic foster care for

Child.

         On August 3, 2012, the juvenile court held a factfinding hearing on the CHINS

allegation as to Father. The court found that “[Child] has a Mother who cannot meet his

special needs, and a Father who is incarcerated.” Appellant’s App. p. 142. From this, the

court concluded that “the physical and mental condition of this child continues to be

seriously impaired or endangered” and that “Mother cannot meet his needs and Father is

unavailable to parent.” Appellant’s App. p. 142. The court also concluded that “[Child]

needs care, treatment, or rehabilitation that [he] would not receive but for the cohercive

[sic] intervention of the Court.” Appellant’s App. p. 142. The court adjudicated Child a

CHINS, set the matter for a dispositional hearing, and continued Child’s placement in

foster care.


                                            3
        On August 30, 2012, the juvenile court held Father’s dispositional hearing, where

it maintained Child’s placement in foster care and ordered Father to participate in

services. Father moved for the court to set aside the CHINS adjudication and rehear the

case, which motion the court denied. Father filed this appeal on August 31, 2012.

                                 DISCUSSION AND DECISION

        Father argues that the juvenile court lacked subject matter jurisdiction to

adjudicate Child a CHINS.             “Subject matter jurisdiction is the power to hear and

determine cases of the general class to which any particular proceeding belongs.” K.S. v.

State, 849 N.E.2d 538, 540 (Ind. 2006). “A tribunal receives subject matter jurisdiction

over a class of cases only from the constitution or from statutes.” Georgetown Bd. of

Zoning Appeals v. Keele, 743 N.E.2d 301, 303 (Ind. Ct. App. 2001). “Subject matter

jurisdiction is an issue of law to which we apply a de novo standard of review.”

Lombardi v. Van Deusen, 938 N.E.2d 219, 223 (Ind. Ct. App. 2010).

        Father claims that subject matter jurisdiction was lacking because the alleged acts

or omissions on which the CHINS petition was based occurred in Jamaica.1 This claim,

however, has no bearing on whether the juvenile court had the requisite subject matter

jurisdiction to hear the case.          “The question of subject matter jurisdiction entails a

        1
          Although not necessary to our disposition of this matter, we note that Father’s claim erroneously
relies on Indiana Code section 31-34-1-2(a): “A child is a [CHINS] if … the child’s physical or mental
health is seriously endangered due to injury by the act or omission of the child’s parent….” (Emphasis
added). DCS’s CHINS petition and the juvenile court’s judgment thereon are based on Indiana Code
section 31-34-1-1: “A child is a [CHINS] if …the child’s physical or mental condition is seriously
impaired or seriously endangered as a result of the inability, refusal, or neglect of the child’s parent … to
supply the child with necessary food, clothing, shelter, medical care, education, or supervision….”
(Emphasis added). The court concluded that Child’s “physical and mental condition” is “seriously
impaired or endangered” and that “Father is unavailable to parent” as a result of his incarceration in
Arizona. Appellant’s App. p. 142. Thus, contrary to Father’s claim, the CHINS petition and adjudication
were not based on acts or omissions that occurred in Jamaica.

                                                     4
determination of whether a court has jurisdiction over the general class of actions to

which a particular case belongs.” Troxel v. Troxel, 737 N.E.2d 745, 749 (Ind. 2000).

“The only relevant inquiry in determining whether a court has subject matter jurisdiction

is whether the kind of claim advanced by the petitioner falls within the general scope of

authority conferred upon such a court by the constitution or by statute.”        Hite v.

Vanderburgh Cnty. Office of Family & Children, 845 N.E.2d 175, 179 (Ind. Ct. App.

2006).

         Here, Indiana Code section 31-30-1-1(2) provides that “[a] juvenile court has

exclusive original jurisdiction” in “[p]roceedings in which a child … is alleged to be a

child in need of services….” See In re K.B., 793 N.E.2d 1191, 1198 (Ind. Ct. App. 2003)

(holding that exclusive original jurisdiction exists from the moment a CHINS petition is

issued).    Thus, the juvenile court undoubtedly had subject matter jurisdiction to

adjudicate Child a CHINS.

         The judgment of the juvenile court is affirmed.

RILEY, J., and BROWN, J., concur.




                                              5